Exhibit 10.64

AMENDMENT TO SMARTSHARE AWARD AGREEMENTS

BETWEEN SMART & FINAL INC. AND ANDRE DELOLMO

This will serve as an amendment to those certain SmartShare (restricted stock)
award agreements identified herein (“the equity awards”) between Smart & Final
Inc. (“the Company”) and Mr. Andre Delolmo (“Delolmo”)

 

  1. The Company has awarded, through the Compensation Committee of its Board of
Directors, certain equity awards to Delolmo as part of his compensation for
service as an executive of the Company. Those equity awards are governed by the
Company’s Long-Term Equity Compensation Plan (“the Plan”). The equity awards are
identified herein as follows:

 

Award
Number   Award
Date   Type   # of
Shares   Grant
Price   Vested   Unvested 2219   2/15/2005   Restricted   5,000   15.200   —    
5,000 2402   2/21/2006   Restricted   6,500   14.390   —     6,500 2436  
5/16/2006   Restricted   7,500   16.640   —     7,500                   TOTALS  
    19,000     —     19,000                  

 

  2. Mr. Delolmo has resigned his position with the Company effective
October 31, 2006. Under the terms of the equity awards and/or the Plan, those
grants would not vest and would be forfeited to the Company.

 

  3. In recognition of his years of service, the Compensation Committee of the
Board in its meeting of September 20, 2006 amended the terms of Delolmo’s equity
awards, effective upon his resignation, as follows:

 

Award
Number   Award
Date   Type   # of
Shares   Grant
Price   Vested   Shares vested
on 10/31/06* 2219   2/15/2005   Restricted   5,000   15.200   —     5,000 2402  
2/21/2006   Restricted   6,500   14.390   —     6,500 2436   5/16/2006  
Restricted   7,500   16.640   —     7,500                   TOTALS       19,000
    —     19,000                  

--------------------------------------------------------------------------------

* Unvested shares at time of termination were vested

 

  4. This Amendment will serve to amend and modify the equity awards as set
forth herein. Nothing contained herein shall amend or otherwise modify the
equity grants or the Plan except as set forth herein.

 

/s/ Jeff D. Whynot

Smart & Final Inc.

 

/s/ Andre Delolmo

Andre Delolmo